NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Traversal of Restriction Requirement 
In the reply dated August 3, 2021, applicant traverses the restriction requirement set forth in the Office Action dated June 3, 2021, on the grounds that the claims of Groups I and II are not mutually exclusive.  The examiner has reconsidered the restriction requirement in view of applicant’s argument and agrees with applicant that the restriction requirement should be withdrawn.  The restriction requirement set forth in the Office Action dated June 3, 2021, is withdrawn for the reasons set forth in applicant’s reply.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be US Pat 5,430,100 (“Dotson”), WO 2016/123799 (“Peng”), and US 2018/0086906 (“Eim”).  Dotson teaches a blend of two ABS polymers in a laminating film.  (Dotson, col 1, lines 24-29; Tables 1 and 2).  Peng teaches mixtures of ABS resins in a composition used as a liner in a refrigerator.  (Peng, page 30, Table H, Examples 12-15; page 25, line 19, to page 20, line 2).  Eim teaches a composition containing an ABS polymer and an ASA polymer together with other components in substantial amounts as part of a refrigerator inner case.  (Eim, ¶¶ 0126, 0129-140, 0145; page 9, Table 1).  
None of Dotson, Peng, or Eim teaches: 1) a composition having the first and second rubber modified styrene-based resins recited by claim 1 in the amounts recited by claim 1; or 2) a layered composite having layers with the first and second rubber modified styrene-based resins recited by claim 9.  The examiner finds that absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified the compositions of Dotson, Pen, or Eim to contain the first and second rubber modified styrene-based resins of claims 1 and 9 in the amounts required by claim 1 or in the layered structure required by claim 9 with a reasonable expectation of success.

Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767